  Case 3:20-cv-00270-LAB-AHG Document 69 Filed 03/31/21 PageID.504 Page 1 of 1




                              United States District Court
                              SOUTHERN DISTRICT OF CALIFORNIA



Angelique Singletary, et al                                            FILED
                                                                        3/31/2021
                                          Plaintiff,
                                                                 CLERK U.S. DISTRICT COURT
                                   V.                         SOUTHERN DISTRICT OF CALIFORNIA
G6 Hospitality LLC, et al                                      BY:               JMR , Deputy




                                        Defendant.
                                                         Civil No. 20cv0270-LAB-AHG




                                    STRICKEN DOCUMENT:
                                                 Order




                                        Per Order #      70




                                                  69
